   Case 6:20-cv-00886 Document 1 Filed 05/24/20 Page 1 of 7 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


              NOEL RODRIGUEZ                    Case No.:

                   Plaintiff,

                      v.

   TORTILLERIA EL PROGRESO INC. and
       MARIA A. ACEVEDO-LUNA

                 Defendants.


              - COMPLAINT AND DEMAND FOR JURY TRIAL -

        Plaintiff NOEL RODRIGUEZ by and through the undersigned counsel,

hereby files this Complaint against the above-named Defendants, TORTILLERIA

EL PROGRESO INC and MARIA A. ACEVEDO-LUNA.

                                NATURE OF THE CASE

   1.     This is an action brought by Plaintiff NOEL RODRIGUEZ, (hereafter

          “Plaintiff”) against his former employers, Defendants TORTILLERIA EL

          PROGRESO INC. and MARIA A. ACEVEDO-LUNA (hereafter referred

          to as “Defendants”) for violations of the Fair Labor Standards Act of

          1938, 29 U.S.C. § 201, et seq. (“FLSA”).

   2.     During the term of Plaintiff’s employment, Plaintiff performed work for

          Defendants in excess of forty (40) hours in a workweek for which he was

          not compensated at one-and-a-half times his regular rate of pay.
Case 6:20-cv-00886 Document 1 Filed 05/24/20 Page 2 of 7 PageID 2




3.    Defendants had a practice of paying Plaintiff cash for hours worked over

      forty (40) in a workweek, at Plaintiff’s regular rate of $10.00 per hour.

                        JURISDICTION AND VENUE

4.    This Court has subject matter jurisdiction conferred by 29 U.S.C.

      §216(b) and 28 U.S.C. § 1331.

5.    Venue is proper in the Orlando Division of the Middle District of Florida

      under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

      Orange County has the greatest nexus with the cause because it is

      where Plaintiff provided services and Defendants conducted business.

                                      PARTIES

6.    Plaintiff, NOEL RODRIGUEZ, a resident of Orange County, was a

      former employee of Defendants who worked at Tortilleria El Progreso

      Inc, located in Orlando, Florida.

7.    Plaintiff, NOEL RODRIGUEZ, is an employee as defined by the laws

      under which this action is brought.

8.    Defendants TORTILLERIA EL PROGRESO INC. and MARIA A.

      ACEVEDO-LUNA are employers as defined by the laws under which

      this action is brought.

9.    Defendant     TORTILLERIA       EL    PROGRESO        INC.    operates      a

      restaurant/store in Orlando.

10.   Defendant TORTILLERIA EL PROGRESO INC. is a corporation

      organized and existing under and by virtue of the laws of Florida.




                                                                      Page 2 of 7
Case 6:20-cv-00886 Document 1 Filed 05/24/20 Page 3 of 7 PageID 3




11.   Defendant MARIA A. ACEVEDO-LUNA is an individual resident of the

      State of Florida, who owned and/or operated TORTILLERIA EL

      PROGRESO INC. and who regularly: a) exercised control over the day-

      to-day operations of said entity; b) had personal and direct involvement

      in employment affairs; c) established employee work schedules,

      including Plaintiff’s schedules; d) controlled terms of employment,

      including Plaintiff’s terms of employment; e) had the authority to set

      employee wages; and f) supervised Plaintiff.

                                   COVERAGE

12.   Defendant TORTILLERIA EL PROGRESO INC. is an enterprise

      engaged in commerce or in the production of goods for commerce,

      covered by the FLSA, and as defined by 29 U.S.C. § 203.

13.   Defendants are engaged in the restaurant industry, and was thus

      engaged in interstate commerce, inter alia, by working on or otherwise

      handling goods moving in interstate commerce, and purchasing food

      and supplies manufactured outside the state of Florida, which cross

      state lines in the flow of commerce. Defendants sell food and supplies

      in the stream of commerce and accept payment from customers through

      credit cards and checks from banks located outside the state of Florida.

      Defendants also host one or more websites viewed by potential

      customers across state lines, and send faxes, emails, and other

      communications across state lines.




                                                                   Page 3 of 7
Case 6:20-cv-00886 Document 1 Filed 05/24/20 Page 4 of 7 PageID 4




14.   Upon information and belief, TORTILLERIA EL PROGRESO’s annual

      gross volume of sales exceeded $500,000/year at all relevant times.

15.   Defendant TORTILLERIA EL PROGRESO INC. is an employer within

      the definition of the FLSA, 29 U.S.C. § 203.

16.   Defendant MARIA A. ACEVEDO-LUNA is an employer within the

      definition of the FLSA, 29 U.S.C. § 203.

17.   During the term of his employment, Plaintiff NOEL RODRIGUEZ was

      engaged in commerce and was therefore subject to the individual

      coverage of the FLSA. 29 U.S.C. § 206.

18.   The services performed by Plaintiff were essential, necessary, and an

      integral part of the business conducted by Defendants.

19.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

      29 U.S.C. § § 207 and 206.

                            FACTUAL BACKGROUND

20.   Plaintiff   NOEL    RODRIGUEZ        was    employed       by   Defendants

      TORTILLERIA EL PROGRESO INC. and MARIA A. ACEVEDO-LUNA,

      from 2014 to February 2020.

21.   Plaintiff held a food preparer position at the time of separation.

22.   Plaintiff’s duties included preparing food and cleaning.

23.   Plaintiff was an hourly employee.

24.   Plaintiff’s last hourly rate was $10.00 per hour.




                                                                      Page 4 of 7
Case 6:20-cv-00886 Document 1 Filed 05/24/20 Page 5 of 7 PageID 5




25.   During his employment with Defendants, Plaintiff was classified as non-

      exempt.

26.   Plaintiff did not satisfy any of the requirements for overtime exemptions

      set forth in the FLSA.

27.   During the period covered by the employment, Plaintiff worked more

      than forty (40) hours in a workweek and was not compensated at the

      statutory rate of one and one-half times his regular rate of pay.

28.   Specifically, Plaintiff worked six days a week and usually did not take an

      hour lunch break.

29.   Plaintiff worked an average of 54-59 hours a week but was paid all hours

      at his regular rate of $10.00 per hour.

30.   Plaintiff’s overtime hours were not included in his payroll check. These

      hours were paid cash, at the above $10.00 rate.

31.   Defendants TORTILLERIA EL PROGRESO INC. and MARIA A.

      ACEVEDO-LUNA were aware that Plaintiff was working more than forty

      (40) hours per week without proper compensation but did not cure the

      ongoing FLSA violations.

32.   Defendants’ actions were willful and/or showed reckless disregard as to

      whether their conduct was prohibited by the FLSA.

33.   Plaintiff’s time and payroll records (including the hours worked in each

      workweek) should be in Defendants’ custody and control, pursuant to 29




                                                                     Page 5 of 7
   Case 6:20-cv-00886 Document 1 Filed 05/24/20 Page 6 of 7 PageID 6




           C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

           such records is unknown at this time.

                                 COUNT I
            RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

  34.      Plaintiff NOEL RODRIGUEZ re-alleges and incorporates the allegations

           contained in Paragraphs 1 through 33 above.

  35.      Defendants TORTILLERIA EL PROGRESO INC. and MARIA A.

           ACEVEDO-LUNA failed to pay Plaintiff properly for all hours worked in

           excess of forty (40) hours in a workweek in compliance with the FLSA.

  36.      Plaintiff is entitled to be paid time and one-half his regular rate of pay for

           each hour worked in excess of forty (40) in a workweek.

  37.      As a result of Defendants’ willful violation of the FLSA, Plaintiff NOEL

           RODRIGUEZ is entitled to damages, liquidated damages, pre-judgment

           interest, attorney’s fees, and costs.

                               PRAYER FOR RELIEF

        WHEREFORE,        Plaintiff   NOEL    RODRIGUEZ         respectfully     requests

judgment against Defendants TORTILLERIA EL PROGRESO INC. and MARIA A.

ACEVEDO-LUNA and the following damages:

        a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

        b. Liquidated damages in an amount equal to the overtime compensation

           owed in accordance with 29 U.S.C. § 216(b);

        c. Pre-judgment interest;

        d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b); and



                                                                               Page 6 of 7
Case 6:20-cv-00886 Document 1 Filed 05/24/20 Page 7 of 7 PageID 7




      e. Such further relief as the Court deems just and appropriate.

                             DEMAND FOR JURY TRIAL

38.      Plaintiff requests a jury trial to the extent authorized by law.



Dated: May 24, 2020                              Respectfully submitted,


                                                 CYNTHIA GONZALEZ P.A.
                                                 3980 Tampa Rd.
                                                 Suite 205
                                                 Oldsmar, Florida 33677
                                                 Telephone: 813.333.1322
                                                 Toll free: 888.WagesDue
                                                 Fax: 813.603.4500
                                                  WagesDue.com

                                                 s/ Cynthia Gonzalez
                                                 Cynthia M. Gonzalez
                                                 Florida Bar No. 53052
                                                 Attorney for Plaintiff
                                                 cynthia@wagesdue.com




                                                                            Page 7 of 7
